Clear and convincing evidence supports the finding that respondent permanently neglected her daughter (Social Services Law § 384-b [3] [g] [i]; [7] [a], [f]). The agency exercised diligent efforts to encourage and strengthen the parental relationship by formulating a service plan, arranging regularly scheduled visita*930tion with the child, and referring respondent to a parenting skills course, housing assistance, and a GED program. Despite the agency’s efforts, respondent failed to maintain contact with the child through consistent and regular visitation, and failed to obtain adequate housing and a stable source of income. (Matter of Aisha C., 58 AD3d 471 [2009], lv denied 12 NY3d 706 [2009].)
A preponderance of the evidence supports the finding that it is in the child’s best interests to terminate respondent’s parental rights so as to free the child for adoption by her foster mother, in whose home she has lived for most of her life and has thrived (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Under the circumstances, a suspended judgment is not warranted (see Matter of Isabella Star G., 66 AD3d 536, 537 [2009]). Concur — Andrias, J.E, Sweeny, Moskowitz, Richter and Román, JJ.